                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  5:09-CR-00216-FL-8

UNITED STATES OF AMERICA                       )
                                               )
                                               )
               v.                              )      NOTICE OF APPEARANCE
                                               )
                                               )
ZIYAD YAHGI                                    )


       PLEASE TAKE NOTICE that the undersigned attorney, Nardine Mary Guirguis,

has been appointed through the Criminal Justice Act and will be representing the defendant,

Ziyad Yahgi, pursuant to Standing Order 19-SO-3, to determine whether the Defendant

may qualify to seek a reduction of sentence.

       This 26th day of March 2021.

                                               GUIRGUIS LAW, PA

                                               /s/ Nardine Mary Guirguis
                                               Nardine Mary Guirguis
                                               PANEL Attorney
                                               434 Fayetteville St., Suite 2140
                                               Raleigh, North Carolina 27601
                                               Telephone: (919) 832-0500
                                               nardine@guirguislaw.com

                                               Designation: CJA Appointed




     Case 5:09-cr-00216-FL Document 2365 Filed 03/26/21 Page 1 of 2
                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon The United States

Attorney for the Eastern District of North Carolina via electronic mail to the address below:

                               Joshua B. Royster
                               Assistant United States Attorney
                               150 Fayetteville Street, Suite 2100
                               Raleigh, North Carolina 27601
                               Joshua.royster@usdoj.gov


       This 26th day of March 2021.

                                              GUIRGUIS LAW, PA

                                              /s/ Nardine Mary Guirguis
                                              Nardine Mary Guirguis




      Case 5:09-cr-00216-FL Document 2365 Filed 03/26/21 Page 2 of 2
